DETAILED ACTION
Claims 11-32 are presented for examination. Applicant has cancelled claims 1-10 and added new claims 11-32 in the preliminary amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11, 12, 17, 18 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 13, 17 and 25 of U.S. Patent No. 10,990,309 B2 [hereinafter USPN10990309]. 

As to claim 11, USPN10990309 teaches one or more non-transitory machine-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause one or more processors to: (claim 13, lines 1-4)
receive a workload processing request, the workload processing request associated with at least one request parameter (claim 13, lines 5-7);
determine at least one accelerator device capable of processing a workload in accordance with the at least one request parameter (claim 13, lines 8-10);
transmit at least one workload to the at least one accelerator device (claim 13, lines 18-20);
receive at least one work product produced by the at least one accelerator device from the at least one workload (claim 13, lines 21-22); and
provide the at least one work product for access by a virtual machine or container (claim 13, line 23).

As to claim 12, USPN10990309 teaches wherein at least one request parameter comprises at least one service-level agreement (SLA) parameter (claim 17).

As to claim 18, USPN10990309 teaches a system comprising: (claim 1, line 1)
an input/output interface and (inherent from a compute device; claim 1, line 1)
circuitry, coupled to the input/output interface, the circuitry to: (claim 1, line 3)
receive a workload processing request, the workload processing request associated with at least one request parameter (claim 1, lines 4-6);
determine at least one accelerator device capable of processing a workload in accordance with the at least one request parameter (claim 1, lines 7-9);
transmit at least one workload to the at least one accelerator device (claim 1, lines 17-19);
receive at least one work product produced by the at least one accelerator device from the at least one workload (claim 1, lines 20-21); and
provide the at least one work product for access by a virtual machine or container (claim 1, line 22).

As to claim 19, see claim 5 of USPN10990309.

As to claim 27, USPN10990309 teaches a method comprising: (claim 25, line 1)
receive a workload processing request, the workload processing request associated with at least one request parameter (claim 25 lines 3-5);
determine at least one accelerator device capable of processing a workload in accordance with the at least one request parameter (claim 25 lines 6-8);
transmit at least one workload to the at least one accelerator device (claim 25, lines 16-19);
receive at least one work product produced by the at least one accelerator device from the at least one workload (claim 25, lines 20-22); and
provide the at least one work product for access by a virtual machine or container (claim 25, lines 23-24).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 18 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rossbach et al. (US 2015/0007182 A1).

As to claim 11, Rossbach teaches one or more non-transitory machine-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause one or more processors to:
receive a workload processing request, the workload processing request associated with at least one request parameter (receives one or more accelerator tasks … may have an affinity towards one or more of the accelerators; paragraph [0132]);
determine at least one accelerator device capable of processing a workload in accordance with the at least one request parameter (determines, from the plurality of accelerators, one or more accelerators from the identified … for execution; paragraph [0134]);
transmit at least one workload to the at least one accelerator device (provides the accelerator task … one or more accelerators; paragraph [0135]);
receive at least one work product produced by the at least one accelerator device from the at least one workload (receives at least one result from the one or more determined accelerators; paragraph [0136]); and
provide the at least one work product for access by a virtual machine or container (paragraphs [0026], [0099]-[0100]).

As to claim 18, it is the same as the one or more non-transitory machine-readable storage media claim 11 above except this is a system claim, and therefore is rejected under the same ground of rejection.
As to claim 27, it is the same as the one or more non-transitory machine-readable storage media claim 11 above except this is a method claim, and therefore is rejected under the same ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (CN 105979007 A) in view of Guo et al. (US 2017/0317945 A1).

As to claim 11, Huang teaches one or more non-transitory machine-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause one or more processors to:
receive a workload processing request, the workload processing request associated with at least one request parameter (receiving the service resource request acceleration, the accelerator resource request comprises accelerating the resource attribute parameter and service acceleration resource scheduling policy; page 11, last paragraph – page 12, 1st paragraph, Step S101);
determine at least one accelerator device capable of processing a workload in accordance with the at least one request parameter (accelerating the resource request of the service will be … the service acceleration resource scheduling policy corresponding to the service will reflect acceleration resources and computing resource requirement of the same compute nodes, namely, according to the actual need of the resource scheduling policy service to determine acceleration; page 12, 2nd paragraph and accelerating resource is resource can provide accelerated function, in the embodiment of the invention can be accelerated in hardware NVF; page 11, 2nd paragraph and 8th paragraph);
transmit at least one workload to the at least one accelerator device (applying the accelerator resource for the service … and service resource accelerating resource scheduling policy; page 12, 3rd paragraph);
receive at least one work product produced by the at least one accelerator device from the at least one workload (inherent from “The front, the VIM … for receiving and processing the attribute … module”; page 12, 4th paragraph).
Although Huang does not disclose provide the at least one work product for access by a virtual machine or container, Huang teaches the requests come from different applications (page 2, 3rd paragraph), and the services can be encryption and decryption processing, media audio video transcoding and other operation; page 12, 2nd paragraph. 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claim invention that the output of the services will be provided to the recipients and/or requested applications for access.

As to claim 12, Huang teaches wherein at least one request parameter comprises at least one service-level agreement (SLA) parameter (The attribute parameter … acceleration type and algorithm type, sensitive time delay of high demand; page 12, 2nd and last paragraph and page 13, 4th paragraph – page 14, 3rd paragraph).

As to claim 13, Huang teaches wherein the at least one SLA parameter comprises one or more of: a target latency, a target throughput, or error rate data (encryption and decryption throughput is 5Gbps, time sensitive; page 12, 2nd and last paragraph and page 13, 4th paragraph – page 14, 3rd paragraph).

As to claim 14, Huang teaches wherein to determine at least one accelerator device capable of processing a workload in accordance with the at least one parameter comprises determine at least one accelerator device capable of processing a workload in accordance with the at least one request parameter based accelerator device configurations, wherein the accelerator device configurations comprise one or more of: accelerator processing speed, accelerator operation, parallel processing capacity, number of cores, or identifier (page 12, last paragraph – page 14, 4th paragraph).

As to claim 15, Huang teaches wherein the accelerator operation comprises one or more of: cryptographic operation or compression operation (encryption and decryption; page 11, 2nd paragraph).

As to claim 16, Huang teaches wherein to determine at least one accelerator device capable of processing a workload in accordance with the at least one request parameter comprises receive, from an orchestrator, identification of at least one accelerator device capable of processing a workload in accordance with the at least one request parameter (page 14, 4th paragraph).

As to claim 17, Huang does not teach wherein the one or more processors are part of a network interface controller (NIC). However, Huang teaches the invention is directed to communication technology and network hardware and virtual network function (see page 2). Therefore, it would have been obvious to one of ordinary skill in the art that the one or more processors are part of a network interface controller (NIC) because NIC is part of the network communication.

As to claim 18, it is the same as the one or more non-transitory machine-readable storage media claim 11 above except this is a system claim, and therefore is rejected under the same ground of rejection.

As to claims 19-23, see rejections of claims 12-16 above, respectively.

As to claim 24, although Huang does not teach a network interface controller (NIC), wherein the NIC includes the circuitry, Huang teaches the invention is directed to communication technology and network hardware and virtual network function (see page 2). Therefore, it would have been obvious to one of ordinary skill in the art that the acceleration hardware can be a network interface controller (NIC), and the NIC includes the circuitry is well known in the art and not a patentable subject matter.

As to claim 25, Huang teaches wherein to receive the workload processing request comprises to receive the workload processing request without utilizing a host processor and without utilizing a host operating system of the compute device (page 12, last paragraph).

As to claim 26, Huang teaches wherein to transmit at least one workload to the at least one accelerator device comprises transmit at least one workload to the at least one accelerator without utilizing the host processor and without utilizing the host operating system of the compute device (page 12, last paragraph).

As to claim 27, it is the same as the one or more non-transitory machine-readable storage media claim 11 above except this is a method claim, and therefore is rejected under the same ground of rejection.

As to claims 28-31, see rejections of claims 12-15 above, respectively.

As to claim 32, see rejections of claims 25 and 26 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Teh et al. (US 2017/0046179 A1) teaches an application-based dynamic heterogeneous many-core system and method. Different type of accelerators are provided to processing accelerated tasks.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
October 20, 2022